PER CURIAM.
This was an 'action at law on an insurance policy issued to M. Lewis Brown, and alleged to have been assigned a,nd transferred to tbe plaintiff, George B. Storer. Answer was filed, alleging that under a clause in the poliey it had become void because, of: the sale and transfer of the insured property, a yacht, without the previous consent in writing of the defendant. Plaintiff pleaded, in avoidance of this defense, consent to the sale by the authorized agents of the defend*922ant, as well as other acts performed by the defendant amounting to waiver of the written consent. On the pleadings as thus made up there were issues of fact to be determined. These were submitted to the court under a written waiver of jury. In an opinion filed by the court, certain conclusions as' to. the; facts were stated' (see Fleischmann Construction Co. v. U. S., 270 U. S. 349, 355, 46 S. Ct. 284, 70 L. Ed. 624); but no findings of fact were made or requested.
The pleadings, if supported by evidence, warranted the judgment; and we cannot, in the absence of a finding of facts, inquire into the facts and conclusions of law on which the judgment was based. Law v. United States, 266 U. S. 494, 45 S. Ct. 175, 69 L. Ed. 401; United States v. Gordin (6 C. C. A.) 9 F.(2d) 394; Oyler v. Cleveland, etc., Co. (6 C. C. A.) 16 F.(2d) 455.
The other assignments of error present questions of the admissibility of evidence relating to a policy issued by defendant to plaintiff on the boat in October,. 1924, and to the issuance of other insurance by the defendant prior to and after the loss in question, in which the defendant acted through the agents claimed by plaintiff to have authorized and approved the sale and transfer of the boat. This evidence was clearly admissible, as tending to show the authority of those agents.
The judgment is affirmed.